                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


KIMBERLY TIGNER,                                            Civil Action No. 3:18-CV-680

                   Plaintiff,
                                                      Consent Motion for Extension of Time
         vs.                                           to Respond to Defendant’s Motion to
                                                                     Dismiss
CHARLOTTE-MECKLENBURG
SCHOOLS,


                   Defendant.


         Plaintiff Kimberly Tigner (“Plaintiff”), by and through the undersigned Counsel and

pursuant to Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure, respectfully requests a two

week extension of time in which to respond to the Defendant’s Motion to Dismiss. As grounds

for this Motion, Plaintiff respectfully shows as follows:

         1.    Plaintiff filed the Corrected Amended Complaint on June 10, 2019 with this

Court.

         2.    Defendant filed a Motion to Dismiss and Brief in Support of Defendant’s Motion

to Dismiss on July 2, 2019, meaning Plaintiff's response is due on or before July 16, 2019.

         3.    Given the Independence Day holiday, Counsel requests additional time to fully

respond to Defendant's Motion.

         4.    Counsel for Plaintiff consulted with Defense Counsel, who consents to this

motion.

         5.    The original time for responding has not yet expired, and the undersigned Counsel

seeks this extension for good cause, and not for the purpose of unnecessary delay.



                                       1
         Case 3:18-cv-00680-RJC-DSC Document 17 Filed 07/08/19 Page 1 of 3
        Therefore, the undersigned Counsel respectfully requests a fourteen (14) day extension of

time to respond to the Defendant’s Motion to Dismiss, up to and including Tuesday, July 30,

2019.

        This the 8th day of July, 2019

                                         Vennum PLLC

                                             By:    /s/ Elizabeth Vennum
                                                    Elizabeth Vennum
                                                    N.C. State Bar No. 49747
                                                    Vennum PLLC
                                                    8510 McAlpine Park Dr., Suite 210
                                                    Charlotte, NC 28211
                                                    liz@vennumlaw.com
                                                    Tel. (980) 338-0111
                                                    Counsel for Plaintiff




                                      2
        Case 3:18-cv-00680-RJC-DSC Document 17 Filed 07/08/19 Page 2 of 3
                                        Certificate of Service

       This is to certify that on this date the undersigned filed the foregoing ​Consent Motion

for Extension of Time to Respond to Defendant’s Motion to Dismiss ​using the Court’s

CM/ECF system which will send notification of such filing to the following CM/ECF

participants:

 Courtney C. Rogers                                  /s/ Terry L. Wallace
 Senior Associate General Counsel                    Terry L. Wallace
 Charlotte-Mecklenburg Board of Education            Wallace Childers PLLC 5821 Fairview Rd.,
 600 E. Fourth Street, 5th Floor                     Suite 110
 Charlotte, North Carolina 28202                     Charlotte, North Carolina 28209
 courtneyc.rogers@cms.k12.nc.us                      terry@wallacechilders.com
 Counsel for Defendant




       This the 8th day of July 2019.

                                         Vennum PLLC

                                               By:     /s/ Elizabeth Vennum
                                                       Elizabeth Vennum
                                                       Vennum PLLC




                                     3
       Case 3:18-cv-00680-RJC-DSC Document 17 Filed 07/08/19 Page 3 of 3
